DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Group II, claims 5-8, in the reply filed on 2/3/2021 is acknowledged.  The traversal is on the ground(s) that the Restriction Requirement relies, in a conclusory manner, on any one or more of unidentified conclusions of non-patentability and that the Examiner's vague, ambiguous and conclusory statements and citations wholly fail to adequately demonstrate a basis for restriction. This is not found persuasive because the examiner provided specific references that show that the independent claims drawn to the applicant’s invention lack novelty or an inventive step and do not contribute over the prior art. The details of how they lack novelty or inventive step is disclosed in detail below. Note that the applicant has traversed the use of prior art to show the lack of lack novelty or an inventive step of the common technical feature of Claims 1 and 23 and has not specifically traversed the group division. The examiner acknowledges the typo in Office Action at Page 7 and the additional typo of Claim 30 belonging to Group VIII. Specifically, the “Claims 1, 23, 24, 26-18, and 30 will be examined along with the elected invention once any of Groups I,  and 26-28 will be examined along with the elected invention once any of Groups I, II, III, IV, V, VI, VII, VIII, and IX is elected and Claim 2 will be examined along with the elected invention once any of Groups I, II, and III is elected. The requirement is therefore made FINAL.

The examined claims are Claims 1, 2, 5-8, 23, 24, and 26-28.


Claim Objections
Claim 8 is objected to because of the following informalities:  
“the respective leading edge of each of the the combined signal and the calibration signal” on lines 6-7 should be -- the respective leading edge of each of the --.  Appropriate correction is required.


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26 and 27 recite the limitation "control unit" in lines 2, respectively.  There is insufficient antecedent basis for this limitation in the claim. Did the applicant mean to have these claims depend on Claim 24?


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 23, 24, 26, and 27 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Harres (US 2005/0110979 A1, provided by the applicant).
Regarding Independent Claim 1, Harres discloses a method for determining a position of an irregularity in an optical transmission fiber using an optical time domain reflectometer (abstract, [0017]-[0032], Fig. 5, by means of the device of Figs 1-4), the method comprising the steps of:
emitting a succession of sampling light pulses into the optical transmission fiber ([0024], by means of laser pulse generator 62, [0017], [0022]);
detecting each of a plurality of reflected light pulses that each result a reflection of a respective one of the sampling light pulses that occurs at the irregularity in the optical transmission fiber ([0023], [0025]-[0027], by means of sample-and-hold device 56 in combination with sampling point 67, Fig. 1, [0019]), generating a plurality of detection signals that each correspond to a respective one of the plurality of detected reflected light pulses ([0025]-[0027], by means of sample-and-hold device 56 in combination with sampling point 67, Fig. 1, [0019]);
obtaining a combined signal from the plurality of detection signals ([0028]-[0029], by means of the combination of an analog-to-digital converter 58 and a microprocessor 60, Fig. 1, [0018]); and
analyzing the combined signal to determine the position of the irregularity in the optical transmission fiber with respect to the optical time domain reflectometer ([0029]-[0030], by means of the combination of an analog-to-digital converter 58 and a microprocessor 60, Fig. 1, [0018]);

wherein the generation of each of the plurality of detection signals is time-dependent relative to a timescale (provided by the variable delay device 54, comprising a 10-bit counter 64 and a digital comparator 66, Figs. 1, 2, configured to trigger the sample-and-hold device to initiate sampling when time measured by the 10-bit counter matches a time delay instruction received from the microprocessor, [0018]):
wherein a basis for the timescale comprises at least one trigger point (based on a time delay instruction received from the microprocessor, [0018], [0019], [0027]);
wherein at least one of the plurality of detection signals is, relative to the basis of the timescale, delayed by an amount of delay that differs from an amount by which at least one other of the plurality of detection signals is delayed relative to the basis of the timescale (trigger the sample-and hold device to begin recording data immediately after the initial time period plus an incremental time period of one nanosecond has passed… steps are repeated a number of times… with the variable delay device being instructed to delay the triggering of the sample-and-hold device a nanosecond longer with each successive iteration [0027]).

Regarding Independent Claim 23, Harres discloses an optical time domain reflectometer for determining a position of an irregularity in an optical transmission fiber (abstract, [0017]-[0032], Figs 1-5), the optical time domain reflectometer comprising:
a light source configured for emitting a succession of sampling light pulses into the optical transmission fiber (laser pulse generator 62, [0017], [0022], [0024]);

a processing unit operatively connected to the light receiver and configured for obtaining a combined signal from the plurality of detection signals (combination of an analog-to-digital converter 58 and a microprocessor 60, Fig. 1, [0018], [0028]-[0029]); and
an analyzing unit (combination of an analog-to-digital converter 58 and a microprocessor 60, Fig. 1, [0018]) operatively connected to the processing unit and configured for analyzing the combined signal to determine the position of the irregularity in the optical transmission fiber with respect to the optical time domain reflectometer ([0029]-[0030]);
wherein the processing unit is further configured for obtaining the combined signal from a superposition of the plurality of detection signals ([0028]-[0029]);
wherein the generation by the light receiver of each of the plurality of detection signals is time-dependent relative to a timescale (provided by the variable delay device 54, comprising a 10-bit counter 64 and a digital comparator 66, Figs. 1, 2, configured to trigger the sample-and-hold device to initiate sampling when time measured by the 10-bit counter matches a time delay instruction received from the microprocessor, [0018]);

wherein at least one of the plurality of detection signals is delayed, relative to the basis of the timescale, by an amount of delay that differs from an amount by which at least one other of the plurality of detection signals is delayed relative to the basis of the timescale (trigger the sample-and hold device to begin recording data immediately after the initial time period plus an incremental time period of one nanosecond has passed… steps are repeated a number of times… with the variable delay device being instructed to delay the triggering of the sample-and-hold device a nanosecond longer with each successive iteration [0027]).
Regarding Claim 24, Harres discloses the optical time domain reflectometer of claim 23, further comprising a control unit operatively connected to the light source and configured for controlling the light source (microprocessor 60 can control the amount of time that passes between when a laser pulse is emitted by the laser pulse generator 62, or from when a laser pulse passes a given point in the optical data transfer assembly 52, and when the sample-and-hold device 56 begins sampling data, or 10-bit counter 64 is operatively connected to the laser pulse generator 62 and is configured to measure the passage of time from when a laser pulse is emitted by the laser pulse generator 62, or from when a laser pulse passes a given point in the optical data transfer assembly 52, [0018]).
Regarding Claim 26, Harres discloses the optical time domain reflectometer of claim 23, wherein at least one of the processing unit and the control unit comprise at least one of an analog/digital converter and a digital/analog converter (as applied to 
Regarding Claim 27, Harres discloses the optical time domain reflectometer of claim 23, wherein an integrated device comprises the processing unit, the analyzing unit, and the control unit (as applied to Claim 23, combination of an analog-to-digital converter 58 and a microprocessor 60, Fig. 1, [0018]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claim 2, 5, 7, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Harres (US 2005/0110979 A1, provided by the applicant) in view of Leblanc (US 5,754,284 A, provided by the applicant).
Regarding Claim 2, Harres discloses the method of claim 1; however, it is silent regarding it further comprising the additional steps of:
emitting a succession of calibration pulses;
detecting each of a plurality of reflected calibration pulses that each result from a reflection of a respective one of the emitted calibration pulses that occurs at a test irregularity located at a known distance relative to the optical time domain reflectometer, and generating a calibration signal that corresponds to a superposition of the plurality of detected reflected calibration pulses.
Leblanc discloses an optical time domain reflectometer comprising a reference reflector (i.e. test irregularity) located at a known distance relative to the optical time domain reflectometer for the purpose of tracking OTDR circuitry drift and evaluating insertion loss (abstract, col. 2, lines 30-34) and the use of calibration pulses by supplying light pulses to the reference reflector and storing such initial calibration 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to use the teachings of Leblanc in the method of Harres to emit a succession of calibration pulses, detect each of a plurality of reflected calibration pulses that each result from a reflection of a respective one of the emitted calibration pulses that occurs at a test irregularity located at a known distance relative to the optical time domain reflectometer, and generate a calibration signal that corresponds to a superposition of the plurality of detected reflected calibration pulses for the purpose of tracking OTDR circuitry drift and evaluating insertion loss by comparing the amplitude of the measurement pulse with the stored initial calibration reflection pulse amplitude, this way monitoring for variations in parameters of components of an optical time domain reflectometer.
Regarding Claim 5, Harres discloses the method of claim 2; however, it is silent regarding, wherein the step of analyzing the combined signal comprises comparing the combined signal to the calibration signal to determine a time shift between the combined signal and the calibration signal.
Leblanc discloses comparison of amplitudes to the calibration signal. Harres discloses comparing the measured time domain response to a previously stored response and the time delay associated therewith in order to interpolate an approximate distance to the damaged portion ([0030]). 

Regarding Claim 7, Harres discloses the method of claim 5; but, it is silent regarding, wherein the time shift between the combined signal and the calibration signal is determined at a signal point at which an amplitude of the combined signal and an amplitude of the calibration signal both have a predetermined value between 10% and 90% of a maximum signal amplitude.
However, choosing a specific point is arbitrary. The specification contains no disclosure of either the critical nature of the claimed amplitude or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen [distance, thickness, volume, concentration, etc.] or upon another variable recited in a claim, the applicant must show that the chosen [distance, thickness, volume, concentration, etc.] are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Accordingly, since Applicant's disclosure does not teach why the range as claimed is critical to the invention when juxtaposed with the one in the prior art Applicant has not established the criticality of the claimed limitation. Therefore, based upon the above, it would have been obvious at the time of the invention to one of ordinary skill in the art to have the claimed limitation of wherein the time shift between the combined signal and the calibration signal is determined at a signal point at which an amplitude of the combined signal and an amplitude of the calibration signal both have a predetermined value between 10% and 90% of a maximum signal amplitude for 

Regarding Claim 28, Harres discloses the optical time domain reflectometer of claim 23; however, it is silent regarding it being further configured for determining the position of a test irregularity located at a known distance relative to the optical time domain reflectometer, according to the method comprising the steps of:
emitting a succession of calibration pulses;
detecting each of a pluralitv of reflected calibration pulses that each result from a reflection of a respective one of the emitted calibration pulses that occurs at the test irregularity, and
generating a calibration signal that corresponds to a superposition of the plurality of detected reflected calibration pulses.
Leblanc discloses an optical time domain reflectometer comprising a reference reflector (i.e. test irregularity) located at a known distance relative to the optical time domain reflectometer for the purpose of tracking OTDR circuitry drift and evaluating insertion loss (abstract, col. 2, lines 30-34) and the use of calibration pulses by supplying light pulses to the reference reflector and storing such initial calibration reflection pulse amplitude in a memory of the processor and comparing the amplitude of the measurement pulse with the stored initial calibration reflection pulse amplitude, this way monitoring for variations in parameters of components of an optical time domain reflectometer (col. 3, lines 1-15, 19-49).
.

Claim 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Harres (US 2005/0110979 A1, provided by the applicant) and Leblanc (US 5,754,284 A, provided by the applicant) in view of Jiang (US 20160277101 A1).
Regarding Claim 6, Harres discloses the method of claim 5; however, it is silent regarding, wherein the step of analyzing the combined signal further comprises normalizing an amplitude of the combined signal so that it has a same amplitude as the calibration signal.
Jiang teaches adjusting or normalizing the amplitude of OTDR(t) such that an OTDR modulation ratio K is equal to or less than a threshold ([0037]).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to normalize an amplitude of the 
Regarding Claim 8, Harres discloses the method of claim 6; however, it is silent regarding, wherein the time shift between the combined signal and the calibration signal is determined at a signal point corresponding to one of:
the respective trailing edge of each of the signals the combined signal and the calibration signal; or 
the respective leading edge of each of the combined signal and the calibration signal.
However, determining the time shift between two signals of the same amplitude can be easily done in a few ways such as by comparing their leading edges, their trailing edges, or the time at their maximum. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention for the time shift between the combined signal and the calibration signal is determined at a signal point to correspond to one of: the respective trailing edge of each of the signals the combined signal and the calibration signal; or the respective leading edge of each of the combined signal and the calibration signal because it would have been obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2013/0088718 A1, US 2014/0037285 A1, US 2016/0013860 A1, US 2014/0146312 A1, and WO 2016/073579 A1 disclose an OTDR device and method for characterizing one or more events in an optical fiber by emitting a succession of sampling light pulses into the fiber, detecting the plurality of reflected pulses, generating a plurality of detection signals that each correspond to a respective one of the plurality of detected reflected light pulses, obtaining a combined signal from the plurality of detection signals; and analyzing the combined signal for determining to determine the position of the irregularity in the optical transmission fiber with respect to the optical time domain reflectometer and could be used to reject the claims as currently written.
US 6,594,004 B1 discloses the use of a clock and a plurality of delay elements to determine the timescale of OTDR signals


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIOLETA A PRIETO/           Primary Examiner, Art Unit 2877